Citation Nr: 1742079	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Army from September 1953 until July 1956. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction now resides with the RO in Los Angeles, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1.  The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of bilateral hearing loss since his active service. 

2.  The evidence is at least in equipoise as to whether the Veteran has experienced continuous symptoms of tinnitus since his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable decision to grant the service connection claims on appeal, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Laws and Regulations

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

As in this case, where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that, where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran asserts that his currently diagnosed bilateral hearing loss and tinnitus are the result of in-service noise exposure.  In relevant part, he reports having had daily in-service exposure to gunfire and artillery while undergoing "sharpshooter" training.  See February 2017 Notice of Disagreement (NOD) and April 2017 VA Form 9.

At an October 2016 VA audiological examination, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The accompanying audiogram shows bilateral hearing loss for VA purposes as the Veteran had 40 dB or greater between 1000 and 4000 Hertz in both ears.  He also had bilateral Maryland CNC speech recognition scores of less than 94 percent.  Therefore, a current disability of bilateral hearing loss is established.

As to in-service injury, service treatment records are silent for findings or complaints of tinnitus or hearing loss.  Nevertheless, in-service injury will be conceded.  In the instant case, the Veteran has competently, credibly, and consistently reported engaging in weapons training and experiencing hazardous noise therein.  The Board finds it reasonable to believe that, while serving on active duty in the Korean War, the Veteran had weapons training and heard artillery noise.  Further, the record contains insufficient evidence to contradict these reports.

In reaching this conclusion, the Board acknowledges that the Veteran's DD Form 214 does not indicate a "sharpshooter" distinction.  However, such is not required to find in-service noise exposure.  Moreover, the Board does not consider this lack of evidence sufficient to contradict his credible reports.  Importantly, the claims file reflects that the vast majority of the Veteran's military personnel records are unavailable as they were destroyed by fire at the National Personnel Records Center (NPRC).  See March 2016 Personnel Information Exchange System Response.  In light of the partial record and his credible reports, in-service injury is established.

What remains for determination is whether the Veteran's current bilateral hearing loss and tinnitus diagnoses can be linked to his in-service injury.  Following careful consideration of the record, and affording the Veteran the full benefit of the doubt, the Board finds sufficient evidence to warrant service connection under 38 C.F.R. § 3.303(b).  Here, the Veteran has consistently reported experiencing hearing loss and ringing in his ears since weapons training in service.  See July 2016 Statement in Support of Claim, February 2017 NOD, and April 2017 VA Form 9.  He has also reasonably explained his lack of treatment.  In pertinent part, he essentially reports becoming so accustomed to his hearing impairments that he did not recognize he had a disability.  See July 2017 Statement in Support of the Claim.  

The Board finds these statements competent, credible, and probative evidence of the presence of in-service noise exposure and diminished hearing.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, these statements are also considered highly persuasive evidence of tinnitus in, and since, service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  In light of the collective evidence of record, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

In rendering this determination, the Board acknowledges that of record is an unfavorable October 2016 VA opinion.  However, this opinion is afforded no probative value as it lacks evidence of consideration of the Veteran's credible assertions of in-service noise exposure.  Additionally, the opinion appears to have been predicated on an inaccurate representation of the record.  Specifically, the examiner opined against in-service incurrence because the Veteran's "Entrance and Discharge Physical Examination Hearing tests [did] not indicate a Significant Threshold Shift while in the military."  Such a statement is inaccurate as only whisper testing, and not threshold testing, was conducted while the Veteran was in-service.  As a result of these failures, the findings of the VA examiner are insufficient to form the basis of a denial for service connection.

In sum, the Veteran's statements are sufficient to establish a nexus between his period of active service and his currently diagnosed bilateral hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, as discussed, there is no competent medical opinion to the contrary.  Therefore, considering the totality of the evidence, the Board finds that the evidence is at the very least in equipoise on the question of a nexus between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claims for service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


